Detailed Action
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
 
Allowable Subject Matter 
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 23 is distinguished from Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”), Hamada et al. (Hamada) (US 20140177965 A1), and He et al. (US 20150010239 A1), because the combination of all limitations, particular the limitation similar to “wherein, in a case where symmetry of a 3D shape of the marker with respect to an axis of the marker is greater than a predetermined threshold, the circuitry is further configured cause the display face to display an alarm indicating that rotation about the axis can occur.”  Claim 23. 


Response to Amendment 
This is in response to applicant’s amendment/response filed on 9/10/2021, which has been entered and made of record.  Claims 1, 3, 4, 6, 14, 15, and 17- 23 have been amended.  No claim has been cancelled.  Claim 24 has been added.  Claims 1-24 are pending in the application. 

The objection to the title is withdrawn in view of Applicant’s amendment to the claim. 

The objection to Claim 23 is withdrawn in view of Applicant’s amendment to the claim.

Applicant’s arguments and amendments filed 9/10/2021 have been entered and considered.  Applicant’s arguments are moot in view of the Examiner’s new ground of rejections based on new references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”), Hamada et al. (Hamada) (US 20140177965 A1), and He et al. (US 20150010239 A1).
An information processing system (“Embodiments of the present invention are directed to methods and apparatus and computer program code for detecting a marker in a display and determining whether an adjustment of one or more properties of the marker would enhance the visibility of the marker.”  Osman ¶ 5.) comprising: 
circuitry configured to acquire a recognition result of a marker that a user is making (

    PNG
    media_image1.png
    599
    480
    media_image1.png
    Greyscale
 Osman Fig. 9. 
	“This invention relates generally to a system and method for improving observability of a marker in an image. More specifically, the observability of the marker is based on a confidence level of a detection result of the marker.”  Osman ¶ 2. 
	The recited recognizing process may be mapped to Step(s) associated with Fig. 9 912, 928. ); and 
causeto generate assistance information for assisting in creation of the marker depending on the recognition result in association with the marker in process of creation (
The assistance information may be mapped to information related to Fig. 9 932, 934, 936, 940, 942. 
“At step 950, the host identifies ways to improve the confidence level and adjusts parameters accordingly. As shown by line 954, the marker with new parameters is replaced on the screen at step 904. Thus, the operation of the tracking system, as described herein facilitates representation of a recognizable marker on the screen.”  Osman ¶ 98. ), wherein 




.
However, Osman does not explicitly disclose cause a display face to display the generated assistance information;
the recognition result includes a recognition result of a characteristic amount of the marker in process of creation, 
the recognition result includes at least one characteristic point recognized from the marker in process of creation, 
the assistance information includes an image displayed on a recommended region of the marker indicating a location in the marker in which at least one characteristic point is recommended to add at the location in the marker in process of creation, and 
the recommended region of the marker includes a portion of the marker. 
Vuforia discloses cause a display face to display the generated assistance information (
    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2. 
The assistance information includes the text description of the problem and its corresponding solution, and the yellow crosses that highlight the detected features.), wherein
the recognition result includes a recognition result of a characteristic amount of the marker in process of creation (
    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.), 
the recognition result includes at least one characteristic point recognized from the marker in process of creation ( Id.

    PNG
    media_image3.png
    402
    871
    media_image3.png
    Greyscale
 Vuforia 4.
),
 the assistance information includes an image displayed on a recommended region of the marker indicating a location in the marker in which at least one characteristic point is recommended to add at the location in the marker in process of creation (
Id.
	In the analyzed images, features points are highlighted with yellow crosses.  A user can easily see the uneven distribution of feature points based on this assistance information.  Such assistance information is on the image, not just adjacent to the image. 
	For example, Fig. 4 shows that left top area of the marker need more features.  
	The assistance information include the yellow crosses indicating features. 
    PNG
    media_image4.png
    950
    1229
    media_image4.png
    Greyscale


	Alternatively, the text description of the potential problem and ways to address the problem may be placed on the image.  It would have been a design choice.  On may place the text description next the image, or anywhere on the image.), and 
the recommended region of the marker includes a portion of the marker (Id.  The regions where there are no or insufficient feature points are the locations where features points should be added, so that the feature distribution will be improved.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide guidance to a user to improve the quality of a marker.
Osman in view of Vuforia explicitly teaches the use of cropping to make the distribution of feature more even. 
Hamada also explicitly teaches at least one characteristic point is . . . added at the location in the marker in process of creation to affect distribution of the features without the use of cropping (“The feature point generation unit may add the feature points so that a bias is eliminated in a distribution of the feature points when there is the bias in the distribution of the feature points on the marker image.”  Hamada ¶ 17.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia with Hamada.  The suggestion/motivation would have been in order to improve the quality of a marker.
Osman in view of Vuforia and Hamada discloses image of yellow crosses as assistance information. .
the assistance information includes an image displayed on a recommended region of an image indicating a location in the image in which recommended modification to the image is to occur (“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an illustrated suggestion, the suggestion may include an arrow indicating a direction of adjustment, or give a dotted box of an ideal image composition location, or the like.”  He ¶ 114.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  The suggestion/motivation would have been in order to make it easier for a user to make modifications to the markers.

Regarding Claim 2, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 1, 
wherein 
the assistance information includes an image depending on the recognition result of the characteristic amount (Osman Fig. 9 932, 934, 936, 940, 942. 
    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.
“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an illustrated suggestion, the suggestion may include an arrow indicating a direction of adjustment, or give a dotted box of an ideal image composition location, or the like.”  He ¶ 114.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide guidance to a user to improve the quality of a marker.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  

Regarding Claim 3, Osman further discloses The information processing system according to claim 202, 
wherein the recognition result includes at least one characteristic point recognized from the marker in process of creation, 
Osman states “In step 1160 a determination is made whether the pattern of the marker is capable of being recognized. This threshold is accessed as described in relation to step 1106. If the pattern component, or parameter, does exceed the threshold, "yes" line 1162 shows that timer step 1172 is reached. This means that the pattern of the marker is adequate to be recognized by a user. If the pattern parameter is not adequate, "no" line 1164 leads to step 1170, which shows the marker is adjusted.”  Osman ¶ 113. )
  
	However, Osman does not explicitly disclose discloses the assistance information includes an image indicating each position of the at least one characteristic point;
the circuitry is further configured to cause the image indicating each position of the at least one characteristic point to be displayed in an overlapped manner on the marker in process of creation.  
 discloses the assistance information includes an image indicating each position of the at least one characteristic point (
    PNG
    media_image5.png
    562
    834
    media_image5.png
    Greyscale
  Vuforia 1. 

    PNG
    media_image6.png
    500
    567
    media_image6.png
    Greyscale
  Vuforia 1.

    PNG
    media_image7.png
    250
    443
    media_image7.png
    Greyscale
 Vuforia 1.
);
the circuitry is further configured to cause the image indicating each position of the at least one characteristic point to be displayed in an overlapped manner on the marker in process of creation (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide precise guidance to a user to improve the quality of a marker.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia with Hamada.  The suggestion/motivation would have been in order to improve the quality of a marker.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  The suggestion/motivation would have been in order to make it easier for a user to make modifications to the markers.


Regarding Claim 4, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 2, 

wherein 10the circuitry is further configured to cause the image indicating the recommended region to be displayed in an overlapped manner on the marker in process of creation ( 

    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.

    PNG
    media_image3.png
    402
    871
    media_image3.png
    Greyscale
 Vuforia 4.

Also see the Examiner’s design-choice analyses for text description. 
“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an illustrated suggestion, the suggestion may include an arrow indicating a direction of adjustment, or give a dotted box of an ideal image composition location, or the like.”  He ¶ 114.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide precise guidance to a user to improve the quality of a marker.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  The suggestion/motivation would have been in order to make it easier for a user to make modifications to the markers.

Regarding Claim 5, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 154, 
wherein the recommended region is a region where a distribution of recognized characteristic points is coarse relative to a predetermined reference in the marker in process of creation (

    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2. 
    PNG
    media_image3.png
    402
    871
    media_image3.png
    Greyscale
  Vuforia 4.
“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an illustrated suggestion, the suggestion may include an arrow indicating a direction of adjustment, or give a dotted box of an ideal image composition location, or the like.”  He ¶ 114.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide precise guidance to a user to improve the quality of a marker.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  The suggestion/motivation would have been in order to make it easier for a user to make modifications to the markers.

Regarding Claim 6, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 2, 
wherein  the recognition result includes at least one characteristic point recognized from the marker in process 25of creation (

    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
 Vuforia 2.

    PNG
    media_image3.png
    402
    871
    media_image3.png
    Greyscale

Vuforia 4.), 
the assistance information includes an image indicating a region where a distribution of recognized characteristic points is dense relative to a predetermined reference in the marker in process of creation (
Id.  The regions where there are no or insufficient feature points are the locations where features points should be added, so that the feature distribution will be improved.
“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an illustrated suggestion, the suggestion may include an arrow indicating a direction of adjustment, or give a dotted box of an ideal image composition location, or the like.”  He ¶ 114.), and 
30the circuitry is further configured to cause the image indicating the region where the distribution of recognized characteristic points is dense relative to the predetermined reference to be displayed in an overlapped manner on the marker in process of creation (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide precise guidance to a user to improve the quality of a marker.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  The suggestion/motivation would have been in order to make it easier for a user to make modifications to the markers.

Regarding Claim 57, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 2, 
wherein the assistance information includes information indicating a score of the marker in process of creation calculated depending on the recognition result of 10the characteristic amount (
 “The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54.


    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.
	“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an illustrated suggestion, the suggestion may include an arrow indicating a direction of adjustment, or give a dotted box of an ideal image composition location, or the like.”  He ¶ 114.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide an easy-to-understand guidance to a user to improve the quality of a marker.


Regarding Claim 8, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 7, 
wherein as the characteristic amount recognized from 15the marker in process of creation is larger, a score of the marker in process of creation is calculated to be higher (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54.
“This modification may be to change a component of a marker 102, such as size, color, pattern, darkness, logo, or volume. The tracking device 420 may then evaluate the marker to determine if it more distinct, or if the distinctiveness exceeds a threshold.”  Osman ¶ 59.

    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.

    PNG
    media_image8.png
    583
    891
    media_image8.png
    Greyscale
  Vuforia 2.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation 

Regarding Claim 9, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 2, 20wherein contents of the assistance information are changed depending on a score of the marker in process of creation calculated depending on the recognition result (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54. 

    PNG
    media_image9.png
    408
    871
    media_image9.png
    Greyscale
   Vuforia 4. 

    PNG
    media_image10.png
    305
    872
    media_image10.png
    Greyscale

Vuforia 4.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide an easy-to-understand guidance to a user to improve the quality of a marker.

The information processing system according to claim 259, 
wherein each time a design of the marker in process of creation is changed, the changed marker is recognized, a score of the changed marker is calculated depending on a recognition result of the changed marker, and 30contents of the assistance information are changed depending on the score of the changed marker (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54. 

    PNG
    media_image9.png
    408
    871
    media_image9.png
    Greyscale
   Vuforia 4. 

    PNG
    media_image10.png
    305
    872
    media_image10.png
    Greyscale

Vuforia 4.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide an easy-to-understand guidance to a user to improve the quality of a marker.

Regarding Claim 15, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 2, wherein a plurality of kinds of processing modes 10including a first mode of assisting in creation of the marker is defined, and in a case where a current processing mode is the first mode, the circuitry is further configured to cause the display face to display the assistance information in association with the 15marker in process of creation (

    PNG
    media_image1.png
    599
    480
    media_image1.png
    Greyscale
  Osman Fig. 9.

    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.
	“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an illustrated suggestion, the suggestion may include an arrow indicating a direction of adjustment, or give a dotted box of an ideal image composition location, or the like.”  He ¶ 114.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to improve the quality of a marker by different means.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  The suggestion/motivation would have been in order to make it easier for a user to make modifications to the markers.

Regarding Claim 16, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 15, wherein the plurality of kinds of processing modes 20further includes 
a second mode of associating a marker with a predetermined function (
Osman states “The diagnosing step attempts to determine a confidence level and identify ways to improve the confidence level of the marker if the confidence level is low (i.e., below a predetermined confidence threshold). The confidence level indicates a visibility or audibility of the marker to the user. The confidence level is designed for the vision and brain of a human being rather than for a camera and central processing unit of an apparatus because mechanisms to recognize a marker are difference between a human being and a machine. Furthermore, the confidence level includes multiple values associated with observability, size, shape, brightness, and contrast of the marker.”  Osman 64.
Modification based on size, shape, brightness, and contrast are different modes of associating a marker with a predetermined function.

    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.
Vuforia also discloses improving marker qualities by avoiding organic shapes, avoiding repetitive patterns.

    PNG
    media_image1.png
    599
    480
    media_image1.png
    Greyscale
 Osman.
), and 
a third mode of executing a function associated with a marker depending on recognition of the marker (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to improve the quality of a marker by different means.
The information processing system according to claim 16, wherein in a case where a current processing mode is not the first mode, the  circuitry is further configured to not cause the display face to display the assistance information (

    PNG
    media_image1.png
    599
    480
    media_image1.png
    Greyscale
 Osman.
	At step 928, if the confidence level of a marker is high enough, it goes to step 970 without any adjustment to the marker. ).  

Regarding Claim 18, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim80 SP369728WO00 2, 
wherein the circuitry is further configured to calculate a score of the marker in process of creation depending on the recognition result (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54.
“This modification may be to change a component of a marker 102, such as size, color, pattern, darkness, logo, or volume. The tracking device 420 may then evaluate the marker to determine if it more distinct, or if the distinctiveness exceeds a threshold.”  Osman ¶ 59.

    PNG
    media_image2.png
    518
    845
    media_image2.png
    Greyscale
  Vuforia 2.

    PNG
    media_image8.png
    583
    891
    media_image8.png
    Greyscale
  Vuforia 2.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation 

Regarding Claim 21, Osman in view of Vuforia, Hamada, and He discloses An information processing method comprising: 
acquiring a recognition result of a marker that a user is making (See Claim 1 rejection for detailed analysis. ); and 
20causing, by a processor, a display face to display assistance information for assisting in creation of the marker depending on the recognition result in association with the marker in process of creation (See Claim 1 rejection for detailed analysis.), wherein 
the recognition result includes a recognition result of a characteristic amount of the marker in process of creation (See Claim 1 rejection for detailed analysis), 
the recognition result includes at least one characteristic point recognized from the marker in process of creation (See Claim 1 rejection for detailed analysis), 
the assistance information includes an image displayed on a recommended region of the marker  indicating a location in the marker in which at least one characteristic point is recommended to add at the location in the marker in process of creation (See Claim 1 rejection for detailed analysis), and 
the recommended region of the marker includes a portion of the marker (See Claim 1 rejection for detailed analysis).  

Regarding Claim 2522, Osman in view of Vuforia, Hamada, and He discloses A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising: 
acquiring a recognition result of a marker that a user is making (See Claim 1 rejection for detailed analysis.); and 
causing a display face to display assistance information for assisting in 30creation of the marker depending on the recognition result in association with the marker in process of creation (See Claim 1 rejection for detailed analysis.), wherein 
the recognition result includes a recognition result of a characteristic amount of the marker in process of creation (See Claim 1 rejection for detailed analysis.),
the recognition result includes at least one characteristic point recognized from the marker in process of creation (See Claim 1 rejection for detailed analysis.),
the assistance information includes an image displayed on a recommended region of the marker indicating a location in the marker in which at least one characteristic point is recommended to add at the location in the marker in process of creation (See Claim 1 rejection for detailed analysis.), and
the recommended region of the marker includes a portion of the marker (See Claim 1 rejection for detailed analysis.).

Regarding Claim 24, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 1, wherein the recommended region of the marker does not include any characteristic points (“The image composition adjustment suggestion unit 26 is configured to give an image composition adjustment suggestion according to the analysis by the image composition analysis and evaluation unit 25, where the image composition adjustment suggestion may be given using an illustration, words, a voice prompt, or the like. If the image composition adjustment suggestion is an 
If the left-top quadrant does not have any recognized features, the suggestion box may be located at the left-top quadrant of the marker.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia and Hamada with He.  The suggestion/motivation would have been in order to make it easier for a user to make modifications to the markers.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”), Hamada et al. (Hamada) (US 20140177965 A1), He et al. (US 20150010239 A1), and Vuforia-developer (“Similar Image Targets problems?”).
Regarding Claim 11, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 2. 
However, Osman in view of Vuforia, Hamad, and He does not explicitly disclose 
wherein the assistance information includes 5information indicating a comparison result between the recognition result and a recognition result of at least one of the other registered markers.
Vuforia-developer discloses wherein the assistance information includes 5information indicating a comparison result between the recognition result and a recognition result of at least one of other registered markers (

    PNG
    media_image11.png
    306
    791
    media_image11.png
    Greyscale
 Vuforia- developer 1. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia, Hamada, and He with Vuforia-developer.  The suggestion/motivation would have been in order that a system will not confuse and/or avoid two similar markers.

Regarding Claim 12, Osman in view of Vuforia, Hamada, He and Vuforia-developer discloses The information processing system according to claim 1011, 
wherein the assistance information includes information indicating whether or not a maximum value of a degree of similarity between a recognition result of the characteristic amount of the marker in process of creation 15and a recognition result of each characteristic amount of at least one of other markers is a predetermined threshold or more (

    PNG
    media_image11.png
    306
    791
    media_image11.png
    Greyscale
 Vuforia-developer 1.
	30% may be the predetermined threshold.  With the improvement of the technology, the threshold may be adjusted accordingly. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia, Hamada, and He with Vuforia-developer.  The suggestion/motivation would have been in order that a system will not confuse and/or avoid two similar markers.

Regarding Claim 13, Osman in view of Vuforia, Hamada, He and Vuforia-developer discloses The information processing system according to claim 2012, 
wherein the assistance information further includes an image of a marker whose degree of similarity with a recognition result of the characteristic amount of the marker in process of creation is the predetermined threshold or more (
“This modification may be to change a component of a marker 102, such as size, color, pattern, darkness, logo, or volume. The tracking device 420 may then evaluate the marker to determine if it more distinct, or if the distinctiveness exceeds a threshold.”  Osman ¶ 59.

    PNG
    media_image11.png
    306
    791
    media_image11.png
    Greyscale
 Vuforia-developer 1.
Osman in view of Vuforia already discloses proving assistance information to a user.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia, Hamada, and He with Vuforia-developer.  The suggestion/motivation would have been in order that a system will not confuse and/or avoid two similar markers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”), Hamada et al. (Hamada) (US 20140177965 A1), He et al. (US 20150010239 A1), and Maggiore et al. (Maggiore) (US 20130068673 A1). 
Regarding Claim 14, Osman in view of Vuforia, Hamada, and He discloses The information processing system according to claim 1. 
However, Osman in view of Vuforia, Hamada, and He does not explicitly disclose 
wherein the marker in process of creation is a marker for an invisible ray, 30the circuitry is further configured to acquire the recognition result based on sensing of the marker in process of creation by use79 SP369728WO00 of the invisible ray, and the circuitry is further configured to cause a display part to irradiate the marker in process of creation with a visible ray as the assistance information on a basis of the 5recognition result.  

wherein the marker in process of creation is a marker for an invisible ray, 30the circuitry is further configured to acquire the recognition result based on sensing of the marker in process of creation by use79 SP369728WO00 of the invisible ray, and the circuitry is further configured to cause a display part to irradiate the marker in process of creation with a visible ray as the assistance information on a basis of the 5recognition result (
 Maggiore states “The augmented reality markers could also be presented through an infrared LED array that can provide information to an augmented reality system through a display of text, symbols, iconography, or pulsating light patterns which can be viewed by a camera that can detect the presented infrared wavelength. This augmented reality display could provide a link to additional information about the filter element such as datasheets, validation guides, and directions for use as well as three dimensional animations for processes involving the filter including visual, audio, or text demonstrations for following the proper standard operating procedures with the filter cartridge or capsules.”  Maggiore ¶ 22. 
Osman in view of Vuforia teaches displaying in visible light of assistance information because it is intended for a person to see it.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia, Hamada, and He with Maggiore.  The suggestion/motivation would have been in order not to distract a user, because infrared markers are invisible to a user.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”), Hamada et al. (Hamada) (US 20140177965 A1),  He et al. (US 20150010239 A1),  and Vuforia-2 (“Add an Image Target to a Database”).
The information processing system according to claim 1. 
However, Osman in view of Vuforia, Hamada, and He does not explicitly disclose wherein the circuitry is further configured to acquire a 3D shape of the marker as a recognition result of the marker. 
Vuforia-2 discloses wherein the  circuitry is further configured to acquire a 3D shape of the marker as a recognition result of the marker (
    PNG
    media_image12.png
    178
    644
    media_image12.png
    Greyscale
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia, Hamada, and He with Vuforia-2.  The suggestion/motivation would have been in order to provide more or more reliable 3D information for a reference location based on a marker.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”), Hamada et al. (Hamada) (US 20140177965 A1), and He et al. (US 20150010239 A1), Vuforia-2 (“Add an Image Target to a Database”), and LINDHÉ et al. (LINDHÉ) (WO 2015090397 A1).
The information processing system according to claim 19,
wherein the circuitry is further configured to cause the display face to display the assistance information See Claim 1 rejection for detailed analysis.).
However, Osman in view of Vuforia, Hamada, He, and Vuforia-2 does not explicitly disclose that the assistance information is on a basis of 15symmetry of a 3D shape of the marker.
LINDHÉ discloses that the assistance information is on a basis of 15symmetry of a 3D shape of the marker (
LINDHÉ recites “It may be possible that the 3D object markers are everyday articles such as symmetrical floorlamps, symmetrical chess figures, symmetrical vases, symmetrical hall stands, symmetrical candle holders and so on. This may create opportunities to use design objects as different vertical markers for the robot. . . . The everyday articles used as vertical markers may need to have a unique, symmetrical shape for easy recognition by the robot. The 3D markers may be comparably small discreet 3D object markers, which are configured to be glued or stuck to a vertically extending object such as a wall or furniture.”  LINDHÉ 8 line 17 – 9 line 3. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia, Hamada, He, and Vuforia-2 with LINDHÉ.  The suggestion/motivation would have been in order to make 3D marker easier to recognize.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szalavari et al. (US 20180341831 A1), which is also similar to the claimed invention.  Szalavari states “In a template design application, a user creates a template for a machine-readable image target that supports encoded data and augmented reality homography. The design application enforces design constraints that ensure reliable detection of the target by a detection application 
    PNG
    media_image13.png
    712
    468
    media_image13.png
    Greyscale
. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611